 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWordsworth Academy and American Federation ofTeachers, AFL-CIO, Petitioner. Case 4-RC-14161June 25, 1982DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer David M.Spitko on May 8, 1980. At the hearing, the HearingOfficer permitted the Pennsylvania Labor RelationsBoard, hereinafter PLRB, to intervene and assertits position that the Employer is subject to its juris-diction, rather than to that of the Board. Followingthe hearing, and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Acting RegionalDirector for Region 4 transferred this case to theNational Labor Relations Board for decision.There-!fter, the Employer, the Petitioner, and thePLRB filed briefs.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.In February 1978, the Petitioner filed a petitionin Case 4-RC-13053. That petition was dismissedon April 14, 1978, based on the Regional Director'sdetermination that the Employer was an adjunct tothe public school system, and therefore exemptfrom our jurisdiction. Thereafter, the Petitionerfiled a petition with the PLRB seeking to representthe Employer's professional employees. The PLRBconducted an election on June 8, 1979, and, onJune 2, 1980, issued a final tally of ballots whichestablished that a majority of valid ballots had beencast for the Petitioner. On September 2, 1980, thePLRB certified the Petitioner as the representativeof the employees in the following unit:In a subdivision of the employer unit com-prised of all full-time and regular part-timeprofessional employes including but not limit-ed to teachers, teacher assistants, staff psychol-ogists, social workers, art therapists, speechtherapists, and career counsellors employed byWordsworth Academy at its Main, Linfieldand Wyncote subdivisions; excluding non-professional employes, substitute teachers,clerical employes, confidential employes,CETA employes, maintenance employes,guards and supervisors as defined in the Act.During the pendency of the PLRB proceedings,the Employer resisted the PLRB's assertion of ju-risdiction contending that the Board's decision in262 NLRB No. 42National Transportation Service, Inc., 240 NLRB565 (1979), indicated that the Employer was nowsubject to the Board's jurisdiction rather than tothat of the PLRB.On March 5, 1980, the Petitioner filed a petitionwith the Board in Case 4-RC-14091, seeking anelection in the unit described above. The ActingRegional Director dismissed the petition on April3, 1980, stating that a "prior valid election," withinthe meaning of Section 9(c)(3) of the Act, had beenheld within the preceding 12-month period. ThePetitioner, relying on National Transportation, andD. T Watson Home For Crippled Children, 242NLRB 1368 (1979), filed the present petition onApril 11, 1980.At the hearing on the instant petition, the partiesentered into evidence the various exhibits and tran-scripts generated during the hearings held by theBoard and by the PLRB.Upon the entire record in this proceeding, theBoard finds:1. The Employer is a nonprofit corporation orga-nized under the laws of Pennsylvania with its prin-cipal office located at 2001 Pennsylvania Avenue,Fort Washington, Pennsylvania. It is engaged inproviding special educational services to childrenwho suffer from learning disabilities due to socialor emotional disturbances or brain damage. Duringthe fiscal year preceding May 1980, the Employerreceived gross revenue in excess of $1 million andpurchased goods valued in excess of $50,000 fromfirms located in the Commonwealth of Pennsylva-nia, which in turn themselves purchased goodsvalued in excess of $50,000 directly from outsidethe Commonwealth of Pennsylvania.Relying on its involvement with the Common-wealth of Pennsylvania, the Employer claims thatit is exempt from the Board's jurisdiction. Specifi-cally, the Employer asserts that it is exempted be-cause it is a "political subdivision" within Section2(2) of the Act, because it is an adjunct to thepublic school system, or because it does not havesufficient control over its labor relations to permitit to bargain with the Petitioner.The Employer first claims an exemption fromthe jurisdiction of the Act as a "political subdivi-sion" under Section 2(2). The exemption for politi-cal subdivisions has traditionally been limited to (1)entities that are created directly by the State, so asto constitute departments or administrative arms ofthe government, or (2) entities that are adminis-tered by individuals who are responsible to publicofficials or to the general electorate.' The Employ-L N.LR.B. v. The Natural Gas Utility District of Hawkins County. Ten-nessee, 402 U.S. 600 (1971).438 WORDSWORTH ACADEMYer does not contend that it was created directly bythe State so as to constitute a department or admin-istrative arm of the government. Instead, the Em-ployer argues that its administrators are "strictlyresponsible" to state officials, and that, according-ly, it is excluded under the second part of the test.The facts relied on by Wordsworth to establishits exemption stem from its participation in a stateeducational plan for children who suffer from alearning disability. Under this plan, individualschool districts are required to identify all excep-tional children in their jurisdictions, diagnose theirlearning disabilities, and arrange for an educationappropriate to those disabilities, either by establish-ing the courses themselves or by placing the childin an approved private school at state expense.In the typical case, once a child is identified ashandicapped, he or she is referred to an institutionfor evaluation of his or her skills and deficiencies.After the diagnosis is made, a personal educationalprogram, an "individual education prescription"(IEP), is drawn up by the child's parents, repre-sentatives of the school district, and representativesof the diagnosing agency. These representatives areoften teachers from one of the approved privateschools. The IEP becomes the governing instru-ment for the education of the child, and, if theschool district cannot provide the education it re-quires, the child is referred to an approved schooloffering an appropriate program.Schools acquire approved status through proce-dures outlined in state regulations. Under thoseregulations, private schools wishing to participatein the plan submit an application for approvedstatus to the state Department of Education(DOE). These applications must include (1) copiesof all licenses, (2) a brief resume and all certifica-tions for each administrator and faculty member,(3) the school calendar, (4) a description of trans-portation arrangements, (5) the school's enrollmentcapacity, (6) the admission criteria, (7) the tuitionand fee structure, and (8) an outline of the school'seducational program showing conformity with ap-plicable special education program standards. If theapplication is regular on its face, and shows com-pliance with the State's minimum standards, suchas the requisite number of school days and appro-priately certified teachers, an onsite evaluation isscheduled to verify the initial acceptability of theapplicant's educational services. Continuing accept-ability is assured through triennial reevaluations.The evaluators, all of whom are professional spe-cial educators, spend several days at the school, ex-amining all aspects of the school which, in theirprofessional judgment, are relevant to a full assess-ment of the program. The most critical factors,however, are the teachers' qualifications and cre-dentials, and their ability to handle the program forthe children at the school. In addition to checkingteachers' academic records, special certifications,and experience, the evaluators look at their overallattitude, approach, and classroom method. Otherfactors, such as administrative organization of theschool and the percentage of school income beingspent on salaries, are considered insofar as the eval-uators find that the factors have a direct impact onthe classroom instruction. The State, however,plays no role in firing, disciplining, or promotingstaff or faculty, setting fringe benefits or salaries, orestablishing leave or grievance policies. Further,the evaluation report only identifies problems, anddoes not recommend or direct any specific courseof action. According to the testimony of GeorgeSeverns, the assistant to the director of special edu-cation in the state r)OE, any pressure an adminis-trator may feel to correct problems cited in theevaluation report "is only the pressure that the ad-ministrator may feel himself or herself." No direc-tives issue from the State or its agencies.In addition to the initial and triennial evaluationof the instructional program, the State conducts anannual audit of the school's expenditures to deter-mine which expenses are related to the state-re-ferred student's education, and are therefore reimn-bursable. Expenses which are attributable to thestudents' general health or welfare or which exceedreasonable amounts chargeable to an educationalprogram are not reimbursed. The reimbursement isfigured by totaling the charges allowed by theauditors, dividing it by the number of state-referredstudents, and subtracting any amounts over thestatutory ceiling on reimbursement. The schoolnever knows the amount it will receive until themoney has been spent and the expenditure audited.Because no surplus is available from the reimburse-ments and because parents cannot be charged for"educationally related" expenses, deficits are madeup by charging parents for optional services suchas summer school, lunches, and field trips. Therecord shows that Wordsworth had always been ator above the statutory maximum for reimburse-ment. The 1975-76 audit shows that Wordsworthspent an average of $4,233 for nonresidential stu-dents, and $10,200 for residential students, wherethe statutory maximum for each was $4,100 andS8,500, respectively.The record reveals only two direct restrictionson approved schools such as Wordsworth. First,the students accepted into the program cannot bedisenrolled by the school without the approval ofthe local school district and the parents. If eitherone dissents from the school's decision, a hearing is439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld to assure that the child's right to a state-funded education is protected.2Second, the schoolcannot suspend a child for more than 3 days with-out approval from the state DOE and notice to thelocal school district.Wordsworth is a privately founded school whosepresident reports to its own board of directors,none of whom represent public officials or holdpublic office. Wordsworth has received no realestate or equipment pursuant to local, state, or Fed-eral grants or appropriations, and makes no annualreports to the state legislature. Its students are notall state-referred, and its teachers are not eligible toparticipate in the state retirement plan. Althoughclear restrictions exist concerning expenses whichare reimbursable, the school's spending is entirelywithin its discretion.Although Wordsworth and the State have aclose relationship, it is clear that Wordsworth hasretained complete authority over its own course ofaction. Wordsworth decides what will be taught,when it will be taught, how it will be taught, andwhere it will be taught. Wordsworth hires its ownadministrators, staff, and faculty, and has the rightto refuse to accept a student referred by the State.State standards embodied in statutes or regulationsclearly have an effect on Wordsworth and otherprivate schools; but they are no more than licens-ing requirements for engaging in the business ofeducation, and for doing business with the Stateunder its special education plan. Because Words-worth has full authority to conduct its affairs, andis not directly responsible to public officials or thegeneral electorate, it is not a political subdivision.As noted earlier, the Employer argues that it isexempt from the Board's jurisdiction because it isan adjunct to the public school system, and becauseit does not have sufficient control over its labor re-lations to permit it to bargain with the Petitioner.We find, first, that the adjunct test is no longer aviable jurisdictional test, and, second, that the Em-ployer does have sufficient control over its laborrelations to permit it to bargain with the Petitioner.In D. T. Watson Home For Crippled Children, 242NLRB 1368, the employer argued that the Boardshould decline to assert jurisdiction over its healthcare facility. In support, the employer cited Over-brook School for the Blind, 213 NLRB 511 (1974),and Pennsylvania School for the Deaf, 213 NLRB513 (1974), cases in which the Board refused toassert jurisdiction because those schools were "ad-juncts" to the public school system, providingstate-mandated education in satisfaction of theI If the parents feel the child's disability has not been remedied, theState will conduct a hearing to assess their contentions and determinewhether state funding for a special education program should continue.The effect of this decision on Wordsworth is unclear.State's statutory obligation to provide educationalopportunities to handicapped children. The Boardrejected the employer's argument in D. T: Watson,and stated:[I]n National Transportation Service, Inc., 240NLRB 565 (1979), we indicated that--whenascertaining whether jurisdiction should be as-serted over an employer which appears tomaintain close ties to an exempt governmentalentity-we shall no longer decline jurisdictionsolely because of the relationship between the"purposes" of the exempt entity and the natureof the services provided to it by such an em-ployer. Rather, for the reasons expressedtherein, we decided to henceforth resolve suchjurisdictional questions by first determiningwhether the subject employer itself meets thedefinition of "employer" in Section 2(2) of theAct and-if it does--then determining whetherthat employer has sufficient control over theemployment conditions of its employees toenable it to bargain with a labor organizationwhich represents them. Accordingly, to theextent that they are inconsistent herewith, thecases cited by the Employer are no longercontrolling.3Although D. T. Watson thus appeared to put theadjunct test to rest, subsequent cases seemed to in-dicate that it had continuing viability. See TheKrebs School Foundation, Inc., 243 NLRB 514(1979), and The New York Institute for the Educa-tion of the Blind, 254 NLRB 664 (1981). New YorkInstitute added the observation that the adjunct testmay still apply "at least insofar as schools are con-cerned." (Id. at 665.)We have examined the question and can find noreason to apply the adjunct test and thereby treatschools differently from other employers who mayhave close ties with an exempt entity. The adjuncttest, which examines the relationship between theemployer and the exempt entity, is nothing morethan the intimate connection test reborn, and thesame reasons which persuaded us in NationalTransportation to reject that test compel a similarresult for the adjunct test. Henceforth, we shallrely on the standard announced in National Trans-portation to determine whether to assert jurisdictionover employers with close ties to an entity exempt-ed under Section 2(2) of the Act.Application of that standard convinces us thatthe Employer retains sufficient control over theemployment conditions of its employees to enableit to bargain with a labor organization. While it is3 242 NLRB at 1370.440 WORDSWORTH ACADEMYtrue that the minimum state standards for teacherqualifications undoubtedly affect the Employer'shiring, firing, and promotion decisions, this factdoes not distinguish the Employer from any otherschool operating in the State. Further, although theState, during its evaluation process, considersteacher qualifications and credentials, as well as thepercentage of the Employer's income spent on sala-ries,4 none of these considerations results in anyorder to the Employer to take any action. Beyondthe indirect effect of these factors, the record isbarren of any evidence that the State plays anyrole in the Employer's hiring, firing, discipline, orpromotion of staff or faculty, or in resolving griev-ances, or setting day-to-day working conditions.Accordingly, in view of the record as a whole,we find that the Employer's operations affect com-merce within the meaning of the Act and that itwill effectuate the purposes of the Act to assert ju-risdiction herein.2. The parties stipulated, and we find, that thePetitioner is a labor organization within the mean-ing of Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The parties stipulated to the appropriateness ofa unit essentially consisting of all full-time and reg-ular part-time professional employees, with speci-fied exclusions, except that the Employer contendsthat the recent Supreme Court decision inN.LR.B. v. Yeshiva University, 444 U.S. 672 (1980),specifically excludes its teachers, psychologists, andtherapists from the coverage of the Act becausethey are managerial employees. In Yeshiva, the Su-preme Court found that, because of the manner inwhich the University operated, members of its fac-ulty were managerial employees excluded from thecoverage of the Act. In making this determination,the Court, citing N.LR.B. v. Bell Aerospace Com-pany, Division of Textron, Inc., 416 U.S. 267 (1974),observed:Managerial employees are defined as thosewho " 'formulate and effectuate managementpolicies by expressing and making operativethe decisions of their employer.' ". ..Theseemployees are "much higher in the managerialstructure" than those explicitly mentioned byCongress, which "regarded [them] as so clear-ly outside the Act that no specific exclusionaryprovision was thought necessary." ...Man-agerial employees must exercise discretion4 Although state reimbursement funds do constitute a large source ofincome for the Employer. Wordsworth's spending and budget allocationsare completely within its own discretion.within, or even independently of, establishedemployer policy and must be aligned withmanagement.The controlling consideration in this case isthat the faculty of Yeshiva University exerciseauthority which in any other context unques-tionably would be managerial. Their authorityin academic matters is absolute. They decidewhat courses will be offered, when they willbe scheduled, and to whom they will betaught. They debate and determine teachingmethods, grading policies, and matriculationstandards. They effectively decide which stu-dents will be admitted, retained, and gradu-ated. On occasion their views have determinedthe size of the student body, the tuition to becharged, and the location of a school, Whenone considers the function of a university, it isdifficult to imagine decisions more managerialthan these. To the extent the industrial analogyapplies, the faculty determines within eachschool the product to be produced, the termsupon which it will be offered, and the custom-ers who will be served.-Recognizing the tension between the Act's exclu-sion of managerial employees and its inclusion ofprofessional employees, the Court stated that it in-tended no suggestion that the managerial exclusionbe applied to...sweep all professionals outside the Act inderogation of Congress' expressed intent toprotect them. The Board has recognized thatemployees whose decisionmaking is limited tothe routine discharge of professional duties inprojects to which they have been assignedcannot be excluded from coverage even ifunion membership arguably may involve somedivided loyalty. Only if an employee's activi-ties fall outside the scope of the duties routine-ly performed by similarly situated professionalswill he be found aligned with management.We think these decisions accurately capturethe intent of Congress, and that they providean appropriate startingg point for analysis incases involving professionals alleged to bemanagerial."The record shows that, while the teachers play asignificant role in the design and implementation ofthe Employer's special education services, this roleis limited by guidelines set forth in individual stu-444 U.S. at 682-683, 686.Id. at 690.441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdents' IEPs. As noted earlier, the child's parents,representatives of the school district, and repre-sentatives of the diagnosing agency, often facultyor staff members from the approved school towhich the student is likely to be referred, meet todraw up the IEP, a plan to remedy the child'slearning disability. At the outset of the school yearthe entire faculty meets to assign students to an ap-propriate unit within the school.7These assign-ments are based on each student's learning needs,his or her age, and "socialization ability."8Eachunit's supervisors and teachers then meet to consid-er the students' needs and plan the courses for thenext semester. In the example given by Words-worth's president, Gerald Shatz, the group wouldconsider one subject, such as reading, first decidinghow many classes this particular group of studentsshould have. "They may decide that this group ofchildren needs two [of] what we call redirectedreading activities. One [activity] focuses on com-prehension, and another on word recognition." Thegroup then decides who will handle the activities,looking at both individual teachers' skills and desireto teach the course. Scheduling and course lengthare next considered so that other desired coursessuch as math and spelling can be arranged for thestudents. The process begins again for all the othercourses to be taught that semester. Teaching meth-ods to be employed are worked out during thesemeetings so that what is being taught in one class isnot being contradicted in another, and so that mat-ters important to the educational experience are notneedlessly repeated or inadvertently omitted fromthe program.Shatz testified that the supervisors attend eachplanning session, relay the program determinationsto the administration, and play an active role informulating the program. If a supervisor has reser-vations about a proposal, those reservations are dis-closed and resolved at the meeting. Shatz indicatedthat supervisors and teachers usually arrive at aconsensus and rarely disagree on matters concern-ing the program because the supervisors are welladvised and will approve the teachers' decisions ifthe decisions fit within health and safety require-ments and can reasonably be done. If unresolvabledifferences arose, Shatz testified that he "[didn't]think the teachers would prevail in it."The teachers also collectively and individuallyselect the materials to be used in the courses. Theyexamine what the school has and decide whetherto use those materials or order additional ones. Ap-' The school has five units, two in the upper school and two in thelower school. The other unit is apparently located at the Wyncote facili-ty.a The record does not contain a definition for the term "socializationability."parently any reasonable request for materials willbe honored to the extent that there are funds avail-able in the budget. Requests for materials or equip-ment must be given by the teachers to the supervi-sors who must approve the request and pass italong to the administration. Shatz testified thatteachers may requisition desks, for example, saying"I've got bigger children." Teachers fill out a req-uisition form, which is signed by an administratorand sent to a purchasing agent who processes therequest. Shatz stated that, if the administrator hadnot signed off, the request would not go anywhere.Teachers carefully monitor each student's prog-ress and development. Individual teachers decidewhether a student is capable of moving on to thenext lesson in day-to-day work, while all the stu-dent's teachers determine whether the student isable to move into the next instructional level. Thebenchmark for this decision, as is true of all thefaculty's decisions concerning the student's educa-tional program, is the student's IEP, and in particu-lar the goals it sets forth. If a student has met orexceeded those goals, the student is placed in thenext instructional level. If the goals have not beenmet, the teachers may decide the goals were some-how inappropriate for the student, and that theyshould be modified. When questioned whether thedecision to move a student into the next instruc-tional level is analogous to the decision to promotea student in a conventional school into the nextgrade, Shatz testfied that it is not, and stated, with-out providing detail, that there may be no applica-ble analogy.In addition to deciding who is to be promoted,the student's teachers also decide when it is timefor a student to graduate or to move out of themore isolated program offered by Wordsworth intoa regular school program. In making these deci-sions, they are again guided by the goals and objec-tives stated in the student's IEP, and consider thestudent's age, number of years at Wordsworth, andlevel of reading skill attainment. As increasingnumbers of students with more severe learning dis-abilities have entered the school, the teachers havereviewed the general criteria considered in decid-ing whether a student should be graduated ormainstreamed, and have modified them to reflectthe needs of the changing student population. Therecord does not indicate when or how such modifi-cations occur.Regarding matriculation, Shatz testified that "theteachers have some ...say as to when the childshould disenroll, not necessarily when the childshould enroll." He added that after diagnosing thechild's educational needs and drawing up the IEP,the "teacher could [say] ...'But we don't think442 WORDSWORTH ACADEMYwe can be of any help to this child"' if in theirview Wordsworth would not be of any assistance,but "most often" the usual state-referral system op-erates.The record reveals that nonsupervisory facultyat Wordsworth have no part in decisions concern-ing hiring, firing, promotion, or discharge of facul-ty members or any other employees at the institu-tion.9All such matters are decided by the adminis-tration unaided by the nonsupervisory staff or fac-ulty. In addition to deciding these crucial ques-tions, the administration also sets the school calen-dar; determines the teachers' hours, requiring themto arrive at 8:30 a.m. and remain until 4 p.m.; anddecides how many periods a day they will be re-quired to teach.While it is true that the faculty'°at Wordsworthexercise considerable discretion in some matters,this discretion does not extend beyond the routineperformance of the tasks to which they have beenassigned. The teachers, working with the supervi-sors and guided by the goals set forth in the IEP,estimate the students' needs, design a suitable edu-cational program, and coordinate the details associ-ated with completing those tasks. They examinethe students' qualifications and disabilities and placethem in an appropriate unit of the school; designcourses suited to the needs of the students in theunits; select appropriate teachers, times, and educa-tional materials; assess student performance; anddetermine the proper direction for the students'future educational experience. The total package isgeared toward one narrow goal-remedying partic-ular learning disabilities. The teachers act solely asprofessional special educators in creating and im-plementing this educational package.Thus, unlike Yeshiva, the teachers at Words-worth do not make recommendations to the admin-istration in cases of faculty hiring, tenure, sabatti-cals, termination, and promotion. Nor is it true thatthe teachers make final decisions regarding the ad-mission and expulsion of individual students. Theteachers offer their professional opinion as towhether the school can "help the child," but this isnot in any way binding on the administration.While the faculty at Yeshiva University "decidedquestions involving teaching loads, student absence9 While the physical education department does select employees toact as coaches and officials at games, this action is closer to makingteaching assignments than it is to "hiring" as contended by the Employer.Further, the physical education faculty's recommendation of a wage scalefor the faculty members undertaking these extra duties is not enough byitself to warrant excluding them as managerial employees.io The record contains no evidence that the psychologists and thera-pists act beyond the scope of their routine professional duties. Testimonyreveals only that they treat the students and advise the teachers regardingconvenient times to schedule classes, so that they can arrange their ap-pointments to meet particular students. Accordingly, we find no basis onwhich to conclude that these employees are managerial.policies, tuition and enrollment levels ..."" therecord reveals no role in these matters for theteachers at Wordsworth. Also, unlike the faculty inYeshiva, the teachers at Wordsworth work jointlywith supervisory personnel to decide on the aca-demic content of the school's educational program,and make the decisions under the guidelines estab-lished by the IEP. Thus, the Employer's teachersplay a diminished role in "determin[ing] ...theproduct to be produced," and play no role in deter-mining the "terms upon which [the product] willbe offered, and the customers who will beserved."'2They are clearly no more than profes-sional employees whose decisionmaking is limitedto the routine discharge of professional duties inprojects to which they have been assigned.In light of the foregoing, we find that the teach-ers, psychologists, and therapists are statutory em-ployees, and that the following unit is appropriate:All full-time and regular part-time professionalemployees including, but not limiting [sic] to,teachers, teaching assistants, staff psycholo-gists, social workers, art therapists, speechtherapists and career counselors employed bythe Employer at its main Linfield and Wyn-cote subdivisions, excluding all other employ-ees, including non-professional employees, sub-stitute teachers, clerical employees, CETA em-ployees, Title One employees, nurses, mainte-nance employees, teaching aides, guards andsupervisors as defined in the Act.Accordingly, we shall direct an election in theabove-described unit. 13[Direction of Election and Excelsior footnoteomitted from publication.]CHAIRMAN VAN DE WATER and MEMBERHUNTER, dissenting:Contrary to our colleagues in the majority, wewould decline to assert jurisdiction over the Em-ployer in this case, and would dismiss the petition." 444 U.S. at 677.i2 Id. at 686.'1 As noted earlier, the PLRB certified a unit similar to the one heresought. The Board's estabhlshed policy is to accord comity to the elec-tions and certifications of responsible state government agencies, pro-vided that the state proceedings reflect the true desires of the affectedemployees, election irregularities are not involved, and there has been nosubstantial deviation from due process requirements. Further, while thestate agency's unit determination need not conform to Board precedent.the unit must not be repugnant to the Act. Allegheny General Hospital,230 NLRB 945 (1977). We decline to grant comitv i. this case becausethe unit certified by the PLRB differs from the unit here sought by theparties. The PLRB certified unit includes all professional employees, anddoes not expressly exclude nurses, Title I employees, or teaching aides.However, the stipulated unit expressly excludes nurses, Title I employees.and teaching aides. Further. the parties stipulated to exclude certainnamed employees who may or may not be covered by the PLRB certifi-cation.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn our view, the appropriate test for asserting juris-diction over an employer such as this is the "inti-mate connection" test abandoned by the Board inNational Transportation Service, Inc., 240 NLRB565 (1979). It is clear that the Employer, who par-ticipates in the State's educational program for ex-ceptional children, is acting as an arm of the Statein fulfilling the State's statutory duty to provide allits citizens with the opportunity for an education.In that capacity, the Employer is so interrelatedwith the State that it shares the State's exemptstatus. The Employer is subject to extensive andexacting regulations regarding, among other things,its faculty, curriculum, and physical facilities. Fail-ure to meet these standards would result in the lossof approved status and a concommitant loss ofState funds which constitute the major portion ofthe Employer's income.We agree with the dissenters in National Trans-portation, supra at 566:In determining that certain types of enterprisesare not "employers" within the meaning of theAct, Congress necessarily concluded that sub-jecting such entities to the strictures of thestatute would not effectuate national laborpolicy. It follows that it would also not be inthe best national interest for this Board toassert jurisdiction over employers who, al-though not by definition excluded from theAct's coverage, are nonetheless so closely re-lated to exempt entities that the policy consid-erations underlying the latters' exemption alsoapply to them.Accordingly, because application of the "inti-mate connection" test convinces us that the major-ity's assertion of jurisdiction in this case is incor-rect, we respectfully dissent.444